                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES                                 )
                                              ) CR 18-167
       V.                                     )
                                              )
LEONARD WYGANT                                )


                                  MEMORANDUM ORDER


       Before the Court is Defendant's Motion to Designate Case Extended and Complex.

"Extended representation is representation involving more time than required in the usual case."

United States v. Mack, No. 10-233, 2012 U.S. Dist. LEXIS 37310 (Mar. 20, 2012). A case is

complex when the "legal or factual issues are unusual, thus requiring the expenditure of more

time, skill and effort...than would normally be required in an average case." United States v.

Tray, No. 6-60, 2009 U.S. Dist. LEXIS 1539 (W.D. Pa. Jan. 12, 2009).

       As Defendant acknowledges, this matter involves only two Defendants (one of whom has

already pleaded guilty), and discovery is not voluminous. Moreover, suppression issues and

attendant proceedings were neither complex nor lengthy. The first hearing on May 29, 2019

involved a single witness, and was continued after less than one hour in Court. The second

hearing on June 3, 2019 likewise involved one witness, and concluded after thirty-five minutes.

Both hearings centered on a single issue concerning the date appearing on search warrants. All

other pretrial issues involved standard, uncomplicated pretrial motions. Defendant has not

identified, and the Court is not otherwise aware of, any unusual factual or legal issues involved.

At this juncture, therefore, Defendant has not presented information that would permit the Court




                                                 1
to conclude that this matter should be designated as complex or extended under applicable

standards. Accordingly, the Motion is denied.

       AND NOW, this 2nd day of August, 2019, IT IS SO ORDERED.

                                            BY THE COURT:



                                            ______________________________

                                            Donetta W. Ambrose

                                            Senior Judge, U.S. District Court




                                                2
